TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00231-CR




                                  Bennie Paul Rangel, Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 06-819-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant’s brief was due November 5, 2007. Appellant’s retained attorney, David

Aaron Pina, did not respond to the Court’s notice that the brief is overdue.

                 The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the

clerk of the Court for filing as a supplemental record no later than February 29, 2008. Tex. R. App.

P. 38.8(b)(3).
                                          __________________________________________

                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Abated

Filed: January 29, 2008

Do Not Publish




                                             2